
	

113 SRES 199 ATS: Celebrating the 200th August Quarterly Festival taking place from August 18, 2013, through August 25, 2013, in Wilmington, Delaware.
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 199
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2013
			Mr. Coons (for himself
			 and Mr. Carper) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			August 1, 2013
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Celebrating the 200th August Quarterly
		  Festival taking place from August 18, 2013, through August 25, 2013, in
		  Wilmington, Delaware.
	
	
		Whereas, 200 years before the date of agreement to this
			 resolution, in 1813, Peter Spencer founded the African Union Church, 1 of the
			 first African-American institutions legally incorporated within the United
			 States;
		Whereas, 1 year later, in 1814, Spencer and the African
			 Union Church convened the first August Quarterly meeting and festival in
			 Wilmington, Delaware, bringing thousands of African-Americans together to
			 celebrate their faith;
		Whereas the August Quarterly (or Big
			 Quarterly) Festival became a meeting place for African-Americans
			 celebrating freedom, sharing in solidarity, and looking for relatives lost or
			 sold in the institution of slavery, and a means through which Harriett Tubman
			 and other conductors and station masters of the Underground Railroad met with
			 those looking to escape the bonds of slavery;
		Whereas the August Quarterly Festival is well recognized
			 as the longest continuously celebrated African-American festival in the United
			 States; and
		Whereas, from August 18, 2013, through August 25, 2013,
			 thousands of people will come together in Wilmington, Delaware, to celebrate
			 the 200th August Quarterly Festival: Now, therefore, be it
		
	
		That the Senate—
			(1)celebrates the
			 200th August Quarterly Festival taking place from August 18, 2013, through
			 August 25, 2013;
			(2)recognizes the
			 historical significance of the August Quarterly Festival and the role the
			 festival has played since 1814 in celebrating faith, community, culture, and
			 freedom;
			(3)honors the life
			 of leadership, faith, and service of Peter Spencer, founder of the African
			 Union Church and of the August Quarterly Festival; and
			(4)recognizes the
			 service volunteers and religious leaders who ensure that the legacy of Peter
			 Spencer lives on through the continuation of the August Quarterly
			 Festival.
			
